The court, on its own motion, orders that PAUL GOODWIN’S motion for stay of execution be heard' en banc. The motion for stay of execution is denied.
Judge MURPHY, Judge BYE and Judge KELLY would grant the stay of execution.
Judge BENTON did not participate in the consideration or disposition of this matter.
ORDER
BYE, Circuit Judge,
dissenting, with whom Judge MURPHY and Judge KELLY join.
I would grant a stay of Paul Goodwin’s execution and therefore respectfully dissent from the order denying a stay.
As I have previously discussed, Missouri’s lack of disclosure and transparency accompanying its execution protocol is *1152cause for concern and has precluded us from conducting a meaningful review. See, e.g., Zink Lombardi, 14-2220 (8th Cir. Nov. 18, 2014) (en banc) (Bye, J., dissenting) (regarding Leon Taylor); Zink v. Lombardi 14-2220 (8th Cir. Oct. 24, 2014) (en banc) (Bye, J., dissenting) (regarding Mark Christeson); Ringo v. Roper, 766 F.3d 880, 881 (8th Cir.) (en banc) (Bye, J., dissenting), cert. denied — U.S. -, 135 S.Ct. 41, 189 L.Ed.2d 892 (2014); Zink v. Lombardi 756 F.3d 1123, 1123 (8th Cir.2014) (en banc) (Bye, J., dissenting) (regarding Michael Worthington).
, Accordingly, I would grant Goodwin’s motion for a stay of execution.